Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 23 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & honoured Sir.
Nantes March 23. 1779.
Before I recvd your Favour of the 16th Instant I saw yours to the American Gentlemen of the 13th, and as some of the Persons named were gone to Painbeuf, I sent an Express immediately with your Letter & one from myself of which No 1 is a Copy.— The next Day I was honoured with your above mentioned Favour and I immediately wrote a Letter to all the Gentlemen, of which No 2 is a Copy.— My Express returned on Saturday Evening, and Mr Wharton returned with him to offer in Person all in his Power for the Support of Justice and the Good of the Public. Mr William Blake sent an answer in the Style of an honest, independant Gentleman, of which No 3 is a Copy. The remainder of the Painbeuf Gentlemen did not condescend to answer either your Letter or mine.
Your kind Intentions are thus frustrated, as the whole Number being appointed without mentioning that a Majority might Decide, no number short of the whole would be (in the opinion of the Gentlemen) competent. I therefore request you will send down another order to the Gentlemen who remain, of whom you have inclosed a List No 4,—and please to impower any number of the said Gentlemen (not less than three) to decide, & if it should happen that the number remaining is an even Number, impower them to appoint another for a casting Vote if there should be occasion. I am thus particular because the Gentlemen, are, most of them, on the Eve of their Departure. Please at the same time to signify to Mr Lee that if his Objections are not furnished by the Time your new Order is received here the Gentlemen will go into the Accots on the ground of his accusations as they Stand, please to say also whether I may produce Billys Copy of the Indorsements on my accounts as an authentic Paper, if you do not choose Billys name should be thus brought forward, please to send me an attested Copy of these Indorsements that nothing may be wanting.—

I earnestly request also that this Letter, the Copies No 1. 2. 3. & 4 inclosed, my Letter to Mr Adams & yourself, Copies of your Letter to the American Gentlemen and of that to Mr Lee, may be all inclosed in the File of my accounts, and so annexed to those which have Mr Lees Indorsements on the Back as to be forever inseperable; so that your Successors may see, how cruely I have been treated & how industriously my accuser avoids any Explanation.—
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J

Since writing the above I have received the inclosed Letter from Mr. Fendall which shows this Gentlemans Love of Justice & willingness to appear in support of it but for the Objections he mentions. It is No 5. and I request it may be put with the other Numbers.

 
Addressed: The Honourable / Doctor Franklin.
Notation: Mr Williams’s Accts.
 
II.
Dear & Hond Sir.
Nantes March 23. 1779
I have already answered your Favour of the 16th in mine of this date, but I confined that answer to the Subject of my accts, meaning the Letter to be a public one.
Mr Schweighausers ill Health has yet prevented my receiving the Case, when I do I will send you such Papers relative to Mr Simeon Deans Goods as appears to me in strict impartiality just.
I thank you for your attention to my Request about Bills in favr of Mr Dennie. I have written to Mr Moylan also on the same Subject, so as to have a ready Detection in Case there should appear to be a Fraud.
I have this day received your Favour of the 19th Instant with the Papers inclosed, which shall be carefuly returned to you next Post,— Ignorance is the mother of Suspicion, & when added to a malignant Disposition, makes a Man equaly ridiculous & detestable.

The words Copper Ore is probably a mistake in my Translation, the words in the original are Cuivre en Rosette which I supposed to be copper in unwrought Lumps, or Ore, but I find on Searching the Dictionary that it is red Brass or molten Copper. This Explanation I hope will put the matter right.
By the Zeal of the best of them &c I meant that Mr Wharton had endeavoured to get your Letter to the Memorialists answered, & had twice drafted one for that Purpose, the first was refused because it contained a congratulation on your appointment, and after modifying it all in his power to make it go down, it was declined without a Reason, thus, these forward complainers, and (after an attention to their Complaints) servile adulators, refuse you a single Honour tho’ you will find 18 repetitions of this enchanting Word in the Letter written to the 3 Commrs. By these Gentn I mean the Painbeuf Gentlemen excepting Mr W. & Mr W B.— One of these Gentn Mr L—— has it seems written to London to get Certificates from two or three members of Parliament that Mr Fox quoted the Treaty in the House from a Letter of yours, this Mr Wharton tells me, and he has accordingly written to D Bancroft. I refer you to that Letter for the particulars.—
As I don’t know the particulars of Mr Beaumarchais affairs, I can say nothing about it, nor is it of consequence to me whether I can justify Mr Peltier or not, but I am pretty certain that he acted only as he was ordered, & indeed being only a Factor in the Business He could not act otherwise.—
I am ever with the greatest Respect most dutifuly & affectionately Your
J Williams J
The Hon. Doctor Franklin
 
Notation: Jona Williams Mar. 23. 1779 (Private)
